Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on November 9, 2006 Commission File No. 333-128584 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT ADMIRALTY HOLDING COMPANY (formerly Ruby Mining Company) (Name of small business issuer in its charter) Colorado 1000 83-0214117 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer Organization) Classification Code Number) Identification Number) 3318 Highway 5, No. 504 Douglasville, Georgia 30135-2308 (404) 348-4728 (Address and telephone number of registrant's principal executive offices and principal place of business) Murray D. Bradley, Jr., Secretary-Treasurer and Chief Financial Officer 3318 Highway 5, No. 504 Douglasville, Georgia 30135-2308 (404) 348-4728 (Name, address and telephone number of agent for service) Copies to: Steven A. Cunningham, Esq. Steven A. Cunningham, P.C. 11660 Alpharetta Hwy., Suite 155 Roswell, Georgia 30076 Telephone: (770) 442-2364 1 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) . [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12). [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)). [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)). REGULATION FD ITEM 7.01 REGULATION FD DISCLOSURE. 1.
